 

rl

 

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF MONTANA JUN 6 2019
BILLINGS DIVISION Clerk, U S District Court
District Of Montana
Billings
UNITED STATES OF AMERICA,
CR 18-74-BLG-SPW

Plaintiff,
vs. OPINION AND ORDER
GIOVANNI RODRICK SHAWL,

Defendant.

 

 

Before the Court is Giovanni Rodrick Shawl’s motion to withdraw his guilty
plea to count 5 of the indictment. (Doc. 41). For the following reasons, the Court
denies Shawl’s motion.

I. Facts

The following facts are taken from the offer proof, exhibits attached to
briefs, the change of plea hearing, motion hearing testimony, and motion hearing
exhibits. The motion hearing testimony is cited as (Tr.).

A. Investigation

In the summer of 2017, Charles Moffet, a detective with the Yellowstone
County Sheriff’s Office, received information that Giovanni Shawl was
distributing methamphetamine from his residence in Billings, Montana. (Tr. at

37:8-38:6). After performing surveillance, Detective Moffet and members of a

1
drug task force conducted a series of successful controlled purchases from Shawl
using a confidential informant. (Tr. at 38:1-6); (Doc. 19 at 3-4). During each
transaction, Shawl was seen driving a black Chevy Silverado. (Tr. at 38:7-25);
(Doc. 19 at 4). The Silverado was registered to Kyla Harper, who law enforcement
understood to be Shawl’s girlfriend. (Tr. 39:1-3).

On September 20, 2017, the team executed search warrants on Shawl’s
residence and the Silverado. (Tr. at 39:7-44:3); (Doc. 19 at 4-5). Inside the
residence, law enforcement recovered a Pioneer arms 7.62 rifle, .40 caliber
ammunition, .40 caliber magazines, marijuana, and a digital scale. (Doc. 19 at 4-
5). The team did not find the Silverado’s keys inside the residence but one way or
another gained access inside the truck. Inside the Silverado, law enforcement
found .223 ammunition, a loaded Smith and Wesson .40 caliber pistol, a loaded
Taurus 9mm pistol, and 5.4 grams of methamphetamine. (Doc. 19 at 5).
Additionally, the Silverado had days old receipts with Shawl’s name on them,
Shawl’s backpack, and construction equipment. (Tr. 43:3-44:3; 65:10-22). Shawl
worked construction at the time. (Tr. 65:10-22).

In November 2017, Detective Moffet met with Harper to discuss Shawl’s
case. (Tr. 44:4-45:16); (Doc. 40 at 1). Harper requested the meeting because she
was concerned she would lose her Silverado. (Tr. 44:11-24); (Doc. 40 at 1). At

the meeting, Harper told Detective Moffet she purchased a firearm for Shawl as a
gift, which she described as a silver pistol. (Tr. 44:19-45:16; 53:4-22); (Doc. 40 at
1). Detective Moffet believed Harper was referencing the Taurus 9mm found in
the Silverado. (Doc. 40 at 1); (Tr. 55:16-21). Harper didn’t say anything else of
substance at the meeting. (Doc. 40 at 1); (Tr. 44:19-45:16).

Two months later, Harper requested to meet with Detective Moffet again
because she said she had information regarding Shawl which would be useful to
the investigation. (Tr. 45:20-25); (Doc. 40 at 1). The second meeting, which was
recorded, covered a wide range of topics, including the nature of Harper’s
relationship with Shawl and his family and other potential crimes. (Tr. 46:7-
47:12). Relevant to Detective Moffet’s investigation of Shawl, Harper stated she
had given the Silverado to Shawl so he could start a business. (Tr. 46:13-14; 47:6-
12). Harper said she rarely drove the Silverado and it was almost exclusively
Shawl’s vehicle. (Tr. 47:10-12); (Doc. 48 Ex. B at 13:00-14:30).

B. Indictment and defense

On May 17, 2018, Shawl was indicted on four counts of distributing
methamphetamine within 1000 feet of a school, one count of possessing a firearm
in furtherance of a drug trafficking crime, and one count of being a prohibited
person in possession of a firearm. (Doc. 1). The indictment stated the firearm

Shawl used in furtherance of a drug trafficking crime was a Taurus 9mm.
Distributing methamphetamine within 1000 feet of a school carries a
mandatory minimum one year prison sentence. 21 U.S.C. § 860(a). Possession of
a firearm in furtherance of a drug trafficking crime carries a mandatory minimum
five-year prison sentence consecutive to any other sentence. 18 U.S.C. §
924(c)(1)(A).

At Shawl’s arraignment, Federal Defender David Merchant was appointed to
represent him. (Doc. 6). Merchant assigned himself and his support staff tasks to
complete in Shawl’s defense, such as interviewing witnesses, reviewing video and
audio, and parsing the discovery. (Tr. 58:1-8). Merchant spoke with Harper three
times. (Tr. 58:20-59:2). During the first conversation, Merchant went over
Harper’s meetings with Detective Moffet. (Tr. 59:8-60: 1). His practice was to
read a witness the statement he or she provided to law enforcement and then ask
the witness if he or she had any comments or corrections. (Tr. 59:20-60:1). When
Merchant read Harper her statements to Detective Moffet that she had given a
silver pistol to Shawl as a gift and given the Silverado to Shawl so he could start a
business, she did not correct either statement. (Tr. 60:2-15).

Merchant’s next conversation with Harper was to advise her to hire an
attorney if she was called to testify at trial. (Tr. 60:24-61:6). The final
conversation with Harper was a discussion about Shawl’s potential prison time.

(Tr. 61:12-62:13). Harper did not correct or otherwise indicate her statements to
Detective Moffet were inaccurate in either of these conversations. (Tr. 61:7-9;
62:14-17).

Merchant’s team put in “a lot of leg work” to suppress the evidence,
including figuring out who the confidential informant was, tracking down possible
videos of the search, and speaking with neighbors. (Tr. 62:23-63:13). When those
efforts came up empty, Merchant examined all the evidence against Shawl. In
Merchant’s opinion, the large amount of evidence that corroborated the Silverado
was Shawl’s vehicle made the issue of guilt “pretty straightforward.” (Tr. 65:8-
22). The defense then transitioned into “damage control” because of the
mandatory minimums Shawl was facing. (Tr. 63:10-13).

The United States offered a plea agreement to Shawl, wherein the United
States would dismiss three of the distribution charges and the prohibited person in
possession of a firearm charge in exchange for Shawl pleading guilty to one charge
of distribution within 1000 feet of a school and the possession of a firearm in
furtherance of a drug trafficking crime charge. (Tr. 63:14-16); (Doc. 18).
Merchant and Shawl discussed the plea agreement at length. (Tr. 63:19-64:5).
Shawl was concerned about pleading guilty because of the mandatory minimums.
(Tr. 63:24-64:5). Merchant explained to Shawl there was a recent change in the
US Attorney’s policy that directed prosecutors to charge 924(c) up front, whereas

previously the threat of a 924(c) charge was a negotiating tool. (Tr. 64:15-65:7).
Merchant didn’t see many ways around the 924(c) charge, but, in an effort to
negate the mandatory minimum on the drug charge, he revisited the scene of the
crime and used a range finder to remeasure the distance to the school. (Tr. 64:6-9).
The distance was within 1000 feet, as charged in the indictment. (Tr. 64:10-12).

Merchant visited Shawl a second time to discuss the plea agreement. (Tr.
64:13-14). During the discussion, Merchant explained the plea agreement was a
package deal, that he had to plead guilty to both the distribution charge and the
924(c) charge if he wanted to get the other charges dismissed. (Tr. 6:19-7:6).
Shawl understood that to mean if he didn’t take the deal, the United States would
try him on all counts. (Tr. 6:19-7:6). After the discussion, Shawl initialed each
page and signed the plea agreement. (Tr. 64:13-14); (Doc. 18). The plea
agreement contained a section titled “Voluntary Plea,” which stated Shawl and
Merchant agreed that “no threats, promises, or representations have been made to
induce [Shawl] to plead guilty, and this agreement is freely and voluntarily
endorsed by the parties.” (Doc. 18 at 8).

The day before Shawl’s change of plea hearing, Merchant visited the jail to
go over the offer of proof. (Tr.66:14-16). Through all their discussions, Shawl
never expressed his innocence to the 924(c) charge. (Tr. 64:18-65:22; 66:10-21).

C. Change of plea hearing
On October 30, 2018, two weeks after signing the plea agreement, Shawl
appeared for his change of plea hearing. The Court asked if he understood the
hearing’s purpose, to which Shawl responded, “To take responsibility for these
counts.” (Doc. 42-1 at 7). Partway through the plea colloquy, Shawl hesitated.
(Doc. 42-1 at 8). The Court asked Shawl if there was something he was
uncomfortable about, and he responded, “No, ma’am.” (Doc. 42-1 at 9). Shawl
replied, “Yes, ma’am,” when the Court asked whether he desired to plead guilty.
(Doc. 42-1 at 9). Merchant explained Shawl was very nervous because he was
pleading guilty to a mandatory minimum of six years between the charges. (Doc.
42-1 at 9). The Court stated it “just want[s] to make sure that you’re ready go
forward, Mr. Shawl,” and the plea colloquy continued. (Doc. 42-1 at 9).

When the Court confirmed Shawl understood he was waiving his right to
appeal, he stated, “It’s just been the hardest part.” (Doc. 42-1 at 14). The Court
replied, “To waive your right to appeal, or to plead guilty?” (Doc. 42-1 at 14-15).
Shaw! said, “It’s been — it’s — this has been a really heavy and stressful decision to
make, that I’m having to make right here right now.” (Doc. 42-1 at 15). The Court
responded, “Well, I assume you made the decision to change your plea prior to
coming into the courtroom today. Is that a correct assumption?” (Doc. 42-1 at

15). Shawl said, “Yes, ma’am.” (Doc. 42-1 at 15). The Court asked if anyone had
threatened or coerced him into pleading guilty, and Shawl said, “No, ma’am.”
(Doc. 42-1 at 15). The colloquy continued. (Doc. 42-1 at 15).

After the United States read its offer of proof, Shawl answered, “No,
ma’am,” when asked if he disagreed with anything in it. (Doc. 41-2 at 28-29). In
regard to the 924(c) charge, the offer of proof stated, “Discovered inside the
Silverado were, among others, three boxes of .223 ammunition, a Smith & Wesson
.40 caliber pistol with a loaded magazine, a Taurus 9 millimeter pistol with a
loaded magazine, bearing serial number TJZ19212, and approximately 5.4 grams
of methamphetamine. The firearm was located in the center console near a baggie
containing methamphetamine.” (Doc. 42-1 at 28); (Doc. 19 at 5). When asked to
describe in his own words why he was guilty of the 924(c) charge, Shaw stated,
“There was a firearm in a truck that I drove.” (Doc. 42-1 at 31). The Court began
inquiring about a third firearm listed in the offer of proof which was taken from the
house when Merchant chimed in, “Your Honor, Mr. Shawl acknowledges that a
rifle was taken out; he has told me that that belonged to somebody else. Mr. Shawl
is telling me that the Smith & Wesson, which was found in the center console of
the Silverado, Your Honor, next to some drugs and some residential identification,
as well as receipts with Mr. Shawl’s name on them, that he is responsible for that
firearm, Your Honor.” (Doc. 42-1 at 31-32). The Court responded, “And is that

true, Mr. Shawl?” to which Shawl replied, “Yes ma’am.” (Doc. 42-1 at 32). The
Court inquired “[a]nd did you possess that firearm that was in the Silverado, the
Smith & Wesson .40 caliber pistol, in furtherance of your drug trafficking crime?”
to which Shawl said, “Yes, ma’am.” (Doc. 42-1 at 32).

D. _Post-change of plea hearing

On November 4, 2018, Shawl called Harper from jail. (Doc. 48 Ex. A).
Shawl read Harper a written summary of her interviews with law enforcement.
(Doc. 48 Ex. A 6:20-14:50). The summary included Harper’s statement that she
had purchased a silver pistol for Shawl as a gift, which detectives believed to be
the Taurus 9mm. Harper told Shawl the detectives were lying, that she never said
she purchased a silver pistol for him. (Doc. 48 Ex. A at 17:00-19:00).

On November 20, 2018, Shawl sent the Court a letter asking to withdraw his
plea and appoint new counsel. (Doc. 24). Merchant filed a motion to withdraw as
counsel and for the Court to appoint a Criminal Justice Act Panel member to
represent Shawl. (Doc. 25). The Court granted the motion and appointed Brian
Fay to represent Shawl. (Doc. 26). On April 8, 2019, eleven days before
sentencing, Fay filed a motion to withdraw Shawl’s guilty plea. (Doc. 41).

II. Legal standard

A defendant may withdraw a guilty plea after a district court accepts the plea

but before sentencing if “the defendant can show a fair and just reason for

requesting the withdrawal.” Fed. R. Crim P. 11(d)(2)(B). The standard is applied
liberally, but the defendant bears the burden. United States v. Nagra, 147 F.3d
875, 880 (9th Cir. 1998). Fair and just reasons may include inadequate plea
colloquies, newly discovered evidence, claims of innocence, voluntariness of the
plea, intervening circumstances, or any other reason for withdrawing the plea that
did not exist when the defendant entered his plea. United States v. Ortega-
Ascanio, 376 F.3d 879, 883 (9th Cir. 2004).

“[T]he decision to allow withdrawal of a plea is solely within the discretion
of the district court.” United States v. Nostratis, 321 F.3d 1206, 1208 (9th Cir.
2003).

III. Discussion

Shawl argues he should be allowed to withdraw his plea because it was
involuntary, the plea colloquy was inadequate, and the Harper jail call constitutes
newly discovered evidence.

A. — Voluntariness

Shawl argues Merchant pressured him into pleading guilty, as evidenced by
their discussions and his hesitations at the change of plea hearing.

A plea is voluntary if it “represents a voluntary and intelligent choice among
the alternative courses of action open to the defendant.” United States v.
Kaczynski, 239 F.3d 1108, 1114 (9th Cir. 2001). A plea of guilty entered by one

fully aware of the direct consequences is valid unless it was induced or coerced by

10
threats or promises which rendered the plea involuntary. Kaczysnki, 239 F.3d at
1114 (citations omitted).

The Court disagrees Shawl’s plea was involuntary. First, as a factual matter,
the Court does not credit Shawl’s testimony that he professed his innocence to
Merchant. Merchant testified repeatedly Shawl’s guilt or innocence was never part
of their conversations. Second, the Court does not credit Shawl’s claim that
Merchant pressured him. Merchant testified Shawl was reluctant to accept the deal
because of the mandatory minimums. Due to Shawl’s concern, Merchant
attempted to whittle away the mandatory minimums. When that didn’t work,
Merchant explained he didn’t see a way around the mandatory minimums but, if
Shawl wanted the other charges dismissed, he had to plead guilty to both counts in
the plea agreement, which was an accurate summation of the plea agreement
offered. With that knowledge, Shawl initialed each page and signed the plea
agreement. Two weeks later at the change of plea hearing, Shawl hesitated
because, as Merchant explained again, he was nervous about the mandatory
minimums. Shawl nonetheless elected to go forward when the Court afforded him
every opportunity to not do so. When asked if anyone had threatened or coerced
him into pleading guilty, Shawl said, “No, ma’am.”

Shawl’s concern about the mandatory minimums is understandable because

six years is a long time. But the facts demonstrate neither that Merchant pressured

11
Shawl into accepting a plea deal, nor that Shawl did not fully understand what the
plea deal meant. If anything, the repeated conversations about the mandatory
minimums and Shawl’s hesitation at his change of plea hearing show he fully
understood the weight of his decision. Shawl’s plea was therefore voluntary.

B. Plea colloquy

Shawl argues his plea colloquy was inadequate because he admitted to
possessing a .40 caliber Smith & Wesson in furtherance of a drug trafficking crime
but the indictment charges him with possessing a 9mm Taurus.

Before entering judgment on a guilty plea, the court must determine that
there is a factual basis for the plea. Fed. R. Crim. P. 11(b)(3). The purpose of the
factual basis requirement is “to ensure that the defendant is not mistaken about
whether the conduct he admits to satisfies the elements of the offense charged.”
United States v. Mancinas-Flores, 588 F.3d 677, 682 (9th Cir. 2009). A plea may
be rejected for lack of factual basis only if the defendant “denie[s] committing a
specific element of the offense or protest[s] his innocence even after demonstrating
that he underst[ands] the charge.” United States v. Nickle, 816 F.3d 1230, 1233
(9th Cir. 2016) (internal quotations and citation omitted).

To satisfy the requirement, there must be “sufficient evidence to support the
conclusion that the defendant is guilty.” United States v. Covian-Sandoval, 462

F.3d 1090, 1093 (9th Cir. 2006). The requirement is usually satisfied through

12
either an offer of proof or the defendant’s own admission, or both. But the
defendant need not himself give an in-depth account of his crime or confirm
everything in the government’s offer of proof is true before the Court may find
sufficient evidence of guilt. Nickle, 816 F.3d at 1234.

Shawl is incorrect he only admitted to using the .40 caliber Smith &
Wesson. The government’s offer of proof clearly stated the elements of the 924(c)
charge and listed both the .40 caliber Smith & Wesson and the 9mm Taurus.

When asked by the Court if Shawl disagreed with anything in the offer of proof, he
said “No, ma’am.” Shawl therefore impliedly agreed he used the 9mm Taurus.
Shawl underscored this admission later when, through his attorney, he disputed
using the third firearm listed in the offer of proof, but, crucially, did not dispute
using the 9mm Taurus. Although it’s true Shawl only explicitly admitted to using
the .40 caliber Smith & Wesson, it’s also true he impliedly agreed he used the
9mm Taurus, agreed he committed the 924(c) offense, and never protested his
innocence. Between the government’s offer of proof and Shawl’s admissions,
there was more than enough evidence of guilt. Nickle, 816 F.3d at 1234. The plea
colloquy was therefore adequate.

C. Newly discovered evidence

Shawl argues Harper’s statements during the jail phone call constitute newly

discovered evidence that provide a fair and just reason to withdraw his plea. The

13
government argues the evidence is not newly discovered because Harper was
already known as a witness to Shawl.

The fair and just standard does not require the defendant to show newly
discovered evidence exonerates him or that there is a reasonable probability he
would not have been convicted had the case gone to trial. United States v. Garcia,
401 F.3d 1008, 1011 (9th Cir. 2005). It is sufficient if the evidence is relevant and
favorable enough that it could at least plausibly motivate a reasonable person to not
plead guilty had he known about the evidence prior to pleading. Garcia, 401 F.3d
at 1011-1012.

In Garcia, the defendant discovered a witness after he plead guilty who was
previously unknown to him. The new witness supplied a sworn declaration that
both contradicted another witness’s testimony and distanced the defendant from
the house where the illegal activity took place. The Ninth Circuit held the new
witness’s declaration supplied the defendant a fair and just reason to withdraw his
plea. 401 F.3d at 1011-1014.

Here, unlike Garcia, the evidence is not newly discovered because Harper
was known to Shawl and his defense team months prior to his change of plea.
Harper spoke with Merchant three times about Shawl’s case. During the first

conversation, Merchant read Harper her statements to Detective Moffet that she

14
had given a silver pistol to Shawl as a gift and given the Silverado to Shawl so he
could start a business. She agreed they were accurate.

Next, the evidence would not plausibly motivate someone to not plead guilty
because Harper’s phone call is merely impeachment evidence that is only
tangentially related to the issue of guilt. Unlike Garcia, where the new witness’s
sworn declaration conflicted with another witness’s statement and placed the
defendant away from the crime scene, Harper’s phone call contradicts only her
own statement that she gave Shawl the 9mm Taurus as a gift. If she testified she
purchased the 9mm Taurus for Shawl, Shawl would impeach her with the phone
call. If she testified she did not purchase the 9mm Taurus for Shawl, the
government would impeach her with her statements to Detective Moffet. In either
situation, Harper’s credibility is damaged. But whether Harper purchased the 9mm
Taurus for Shawl bears little on the issue of guilt. The 9mm Taurus was found,
with a loaded magazine, next to methamphetamine in a Silverado that the evidence
shows was Shaw1l’s in all but registration only. Perhaps most importantly,
Harper’s phone call says nothing about the .40 caliber Smith & Wesson found right
next to the 9mm Taurus in the Silverado. Shawl explicitly admitted he used the .40
caliber Smith & Wesson in furtherance of a drug trafficking crime. Although the
indictment lists only the 9mm Taurus, the government’s offer of proof lists both

the 9mm Taurus and the .40 caliber Smith & Wesson, indicating the government

15
believed Shawl had used both firearms in violation of 924(c). Before trial, the
government would have been free to obtain a superseding indictment to prove
Shawl violated 924(c) with either firearm. Under these facts, Harper’s phone call
does not supply Shawl a fair and just reason to withdraw his guilty plea.

IV. Conclusion and order

Shawl’s motion to withdraw his guilty plea (Doc. 41) is denied.

f-
DATED this_ £7 day of June, 2019

Loco Plc

“SUSAN P. WATTERS
United States District Judge

16
